 1   PETER L. ISOLA (SBN 144146)
     pisola@hinshawlaw.com
 2   PETER J. FELSENFELD (SBN 260433)
     pfelsenfeld@hinshawlaw.com
 3   HINSHAW & CULBERTSON LLP
     One California Street, 18th Floor
 4   San Francisco, CA 94111
     Telephone:    415-362-6000
 5   Facsimile:    415-834-9070
 6   Attorneys for Defendant METLIFE HOME LOANS LLC
 7

 8                              UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10                                      FRESNO DIVISION

11   RINO BAU, an individual,                    )   Case No. 1:18-cv-01134-DAD-BAM
                                                 )
12                Plaintiff,                     )   ORDER ON DEFENDANT METLIFE
                                                 )   HOME LOANS LLC’S EX PARTE
13         vs.                                   )   APPLICATION FOR ORDER
                                                 )   CONTINUING SCHEDULING
14   METLIFE HOME LOANS, LLC, a business         )   CONFERENCE SET FOR NOVEMBER 20,
     entity, and DOES 1 through 50, inclusive,   )   2018 AND ALL CONFERENCE RELATED
15                                               )   FILING DEADLINES
                  Defendants.                    )
16                                               )   DEPARTMENT: 5
                                                 )   JUDGE: Hon. Dale Drozd
17                                               )   MAGISTRATE: Hon. Barbara A. McAuliffe
                                                 )
18                                               )
                                                 )   Complaint Filed: July 20, 2018
19                                               )   Removal Notice filed: 08/21/2018
                                                 )
20                                               )

21

22

23

24

25

26
27

28

                   ORDER ON METLIFE’S EX PARTE APPLICATION FOR ORDER CONTINUING SCHEDULING
                                                                                  CONFERENCE
                                                               CASE NO. 1:18-CV-01134-DAD-BAM
 1          On October 12, 2018, Defendant METLIFE HOME LOANS LLC, a business entity, by and
 2   through its attorneys of record, filed an Ex Parte Application for Order Continuing Scheduling
 3   Conference Set for November 20, 2018 and All Conference Related Filing Deadlines (“Application”).
 4   Plaintiff RINO BAU gave no notice of any objection or opposition to the Application. Good cause
 5   appearing, Defendant's Application is GRANTED as follows:
 6          1.       The Mandatory Scheduling Conference is continued from November 20, 2018, to
 7   Tuesday, January 15, 2019, at 10:00 AM in Courtroom 8 (BAM) before Magistrate Judge Barbara
 8   A. McAuliffe;
 9          2.       The Joint Scheduling Report shall be electronically filed in CM/ECF at least one (1)
10   full week prior to the Scheduling Conference, and no later than January 8, 2019; and
11          3.       The parties may appear at the conference by telephone with each party using the
12   following dial-in number and access code: dial-in number 1-877-411-9748; access code 3190866.
13
     IT IS SO ORDERED.
14

15      Dated:    October 26, 2018                           /s/ Barbara   A. McAuliffe          _
16                                                    UNITED STATES MAGISTRATE JUDGE

17

18
19

20

21

22

23

24

25

26
27

28
                                                       2
                     ORDER ON METLIFE’S EX PARTE APPLICATION FOR ORDER CONTINUING SCHEDULING
                                                                                      CONFERENCE
                                                                   Case No. 1:18-cv-01134-DAD-BAM
